Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending in the present application. 
Claims 1-2 and 5-9 have been previously presented; claims 3-4 are original; and claim 10 is new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2021 has been entered. 
Response to Arguments
Regarding independent claim 1, applicant argues that prior art reference of record Fukuda does not disclose or suggest that the helical axis of the cholesteric liquid crystalline phase is aligned in an in-plane uniaxial direction. This argument is not persuasive. Referring to paragraph 120, Fukuda states that the layer includes discotic liquid-crystal-derived discotic structure units are aligned horizontally to the layer face. Horizontal alignment and in-plane alignment both describe the same alignment, i.e., alignment that is parallel to the surface of the film.
Regarding newly added claim 10, applicant argues that none of the references of record disclose that the value of Nz is more than 0.4 and equal to or less than 0.75. This 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1, upon which claim 10 depends, recites the broad recitation that Nz defined by Equation (1) is 0.2 to 0.75, and claim 10 recites that Nz defined by Equation (1) is more than 0.4 and equal to or less than 0.75, which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 20020063819), of record, in view of Fukuda (US 20090033839), of record.
Re: claim 1, Yano discloses an optical film (Fig. 1) in which a cholesteric liquid crystalline phase is fixed (para. 20), and when a refractive index in a Z-axis direction is nz with a thickness direction of the optical film as a Z-axis, a refractive index in an X-axis direction is nx with one in-plane direction in which the refractive index is maximum and which is perpendicular to the Z-axis as an X-axis, a refractive index in a Y-axis direction is ny with an in-plane direction perpendicular to the X-axis as a Y-axis, and the 
Yano does not directly disclose that a helical axis of the cholesteric liquid crystalline phase is aligned in an in-plane uniaxial direction.
Fukuda discloses that a helical axis of the cholesteric liquid crystalline phase is aligned in an in-plane uniaxial direction (para. 120).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the helical axis of the cholesteric liquid crystalline phase be aligned in an in-plan uniaxial direction, as disclosed by Hayashi, in the device disclosed by Fukuda for the purpose of having the cholesteric layer be fixed in a focal conic state.  By having this layer be in a fixed state, the contrast of light transmitted through the film will be improved and reflections will be reduced.
Re: claim 9, Yano and Fukuda disclose the limitations of claim 1, and Fukuda further discloses that the helical axis of the cholesteric liquid crystalline phase is aligned in a direction parallel to a surface of the optical film (para. 120 discloses the liquid crystalline material comprising cholesteric LC [inherently helical] and discotic LC such that the material is helically aligned parallel to the surface; see also para. 123).
Re: claim 10, Yano and Fukuda disclose the limitations of claim 1, and Fukuda further discloses that Nz defined by Equation (1) is 0.2 to 0.75 (para. 15 discloses 0.1 to 0.4, which overlaps the claimed range), where Nz = (nx-nz)/(nx-ny) (equation disclosed in para. 15). While the range recited by Fukuda does not overlap the claimed range of more than 0.4 and equal to or less than 0.75, a prima facie case of obviousness exists .
Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano, in view of Fukuda and Uchiyama (US 6565974), of record.
Re: claim 2, Yano and Fukuda disclose the limitations of claim 1, and while Yano discloses that any suitable orientation system, such as a rubbing treatment or electromagnetic alignment, may be used, Yano does not explicitly disclose stretching as the orientation method.
Uchiyama discloses that the optical film is a stretched film stretched in the x-axis direction (col. 16, lines 31-34; col. 24, lines 6-10).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the optical film be stretched in the x-axis direction, as disclosed by Uchiyama, in the device disclosed by Yano and Fukuda for the purpose of having the phase of light being transmitted through the layer delayed in only a single direction.
Re: claim 3, Yano and Fukuda disclose the limitations of claim 1; however, neither reference directly discloses a reverse wavelength dispersion liquid crystal compound is included as a liquid crystal compound constituting the cholesteric liquid crystalline phase.
Uchiyama discloses a reverse wavelength dispersion liquid crystal compound is included as a liquid crystal compound constituting the cholesteric liquid crystalline 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a reverse wavelength dispersion liquid crystal compound is included as a liquid crystal compound constituting the cholesteric liquid crystalline phase, as disclosed by Uchiyama, in the device disclosed by Yano and Fukuda for the purpose of having near uniform dispersion along all wavelengths of visible light.  By keeping dispersion near uniform, the viewing angle of transmitted light is improved.
Re: claim 4, Yano, Fukuda, and Uchiyama disclose the limitations of claim 2, and Uchiyama further discloses a reverse wavelength dispersion liquid crystal compound is included as a liquid crystal compound constituting the cholesteric liquid crystalline phase (col. 6, lines 47-49 disclose that Fig. 10 & Example 17 include a cholesteric liquid crystal layer 5; and Table 8 in col. 34 discloses reverse wavelength dispersion where R(450)/R(550) = 0.849 and R(650)/R(550) = 1.041).
Re: claim 5, Yano and Fukuda disclose the limitations of claim 1; however, neither reference directly discloses that the optical film comprises a λ/4 plate.
Uchiyama discloses that the optical film (Fig. 10) comprises a λ/4 plate 3 (col. 33, line 65 discloses λ/4 plate; see also col. 6, lines 47-49).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the optical film comprise a λ/4 plate, as disclosed by Uchiyama, in the device disclosed by Yano and Fukuda for the 
Re: claim 6, Yano, Fukuda, and Uchiyama disclose the limitations of claim 4, and Uchiyama further discloses that the optical film (Fig. 10) comprises a λ/4 plate 3 (col. 33, line 65 discloses λ/4 plate; see also col. 6, lines 47-49).
Re: claim 7, Yano and Fukuda disclose the limitations of claim 1; however, neither reference directly discloses that the optical film comprises a λ/2 plate.
Uchiyama discloses that the optical film (Fig. 10) comprises a λ/2 plate (col. 33, line 65 discloses λ/2 plate; see also col. 6, lines 47-49).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the optical film comprise a λ/2 plate, as disclosed by Uchiyama, in the device disclosed by Yano and Fukuda for the purpose of reducing reflectivity.  By reducing reflectivity, contrast is improved (see col. 33, lines 53-58).
Re: claim 8, Yano, Fukuda, and Uchiyama disclose the limitations of claim 6, and Uchiyama further discloses that the optical film (Fig. 10) comprises a λ/2 plate (col. 33, line 65 discloses λ/2 plate; see also col. 6, lines 47-49).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871